Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 1 of 17 Page ID #:2156




   1

   2

   3

   4

   5

   6                        UNITED STATES DISTRICT COURT
   7                       CENTRAL DISTRICT OF CALIFORNIA
   8
         JOEL STALLWORTH, TAMIYA
   9     DICKERSON, and Minor Plaintiff        Case No. 2:20-cv-05985-VAP (GJSx)
         S.S.
  10
                    Plaintiffs,                 STIPULATED PROTECTIVE
  11                                            ORDER
               v.
  12
         NIKE RETAIL SERVICES, INC.,            Second Amended Complaint Filed:
  13     WENDY MAGEE, and DOES 1-10,            March 12, 2021
  14                Defendants.                 Trial Date: August 31, 2021
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 2 of 17 Page ID #:2157




   1         WHEREAS, Plaintiffs Joel Stallworth, TaMiya Dickerson, and Minor
   2   Plaintiff S.S. (“Plaintiffs”), on the one hand, and Defendant NIKE Retail Services,
   3   Inc. (“Nike Retail”), and Defendant Wendy Magee (“Magee”) on the other hand
   4   (collectively, the “Parties”), may produce or seek discovery of documents,
   5   information, or other materials that may contain or relate to personal, sensitive,
   6   employment, proprietary, trade secret, and/or confidential information of another
   7   party or third party; the Parties hereby enter into this Stipulated Protective Order as
   8   follows:
   9   1.    A. PURPOSES AND LIMITATIONS
  10         One or more of the Parties assert that discovery in this action is likely to
  11   involve production of confidential, proprietary or private information for which
  12   special protection from public disclosure and from use for any purpose other than
  13   prosecuting this litigation may be warranted. Accordingly, the Parties hereby
  14   stipulate to and petition the Court to enter the following Stipulated Protective Order.
  15   The Parties acknowledge that this Order does not confer blanket protections on all
  16   disclosures or responses to discovery and that the protection it affords from public
  17   disclosure and use extends only to the limited information or items that one or more
  18   of the Parties assert are entitled to confidential treatment under the applicable legal
  19   principles.
  20         B. GOOD CAUSE STATEMENT
  21         One or more of the Parties assert that disclosure and discovery activity in this
  22   action is or may be likely to involve confidential documents and other information
  23   related to employment, an internal investigation, loss prevention and other corporate
  24   policies, practices and training, communications with consumers, and/or proprietary
  25   business information for which special protection from public disclosure and from
  26   use for any purpose other than prosecution of this action is warranted. One or more
  27   of the Parties assert that such confidential and proprietary materials and information
  28   consist or may consist of, among other things, a personnel file, information related
                                                  2
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 3 of 17 Page ID #:2158




   1   to an investigation that is the subject of this lawsuit including witness statements,
   2   company policies regarding loss prevention and product recovery, manager training
   3   regarding loss prevention and product recovery, and confidential business
   4   information regarding a consumer’s product purchase (including information
   5   implicating privacy rights of third parties), information otherwise generally
   6   unavailable to the public, or which may be privileged or otherwise protected from
   7   disclosure under state or federal statutes, court rules, case decisions, contract(s), or
   8   common law. One or more of the Parties assert that he disclosure of such
   9   information may result in irreparable harm to the Parties or third parties by revealing
  10   confidential strategic business information to the public, including the Parties’
  11   competitors, and/or revealing private, employment, investigatory, loss prevention
  12   and other confidential information that is or may be protected from disclosure as a
  13   matter of law and/or by contract. Accordingly, to expedite the flow of information,
  14   to facilitate the prompt resolution of disputes over confidentiality of discovery
  15   materials, to adequately protect information the Parties are or may be entitled to
  16   keep confidential, to ensure that the Parties are permitted reasonable necessary uses
  17   of such material in preparation for and in the conduct of trial, to address their
  18   handling at the end of the litigation, and serve the ends of justice, a protective order
  19   for such information is justified in this matter. It is the intent of the Parties that
  20   information will not be designated as confidential for tactical reasons and that
  21   nothing be so designated without a good faith belief by one or more of the Parties
  22   that it has been maintained in a confidential, non-public manner, and there is good
  23   cause why it should not be part of the public record of this case.
  24         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  25         The Parties further acknowledge, as set forth in Section 12.3, below, that this
  26   Stipulated Protective Order does not entitle them to file confidential information
  27   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  28
                                                    3
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 4 of 17 Page ID #:2159




   1   and the standards that will be applied when a party seeks permission from the court
   2   to file material under seal.
   3         There is a strong presumption that the public has a right of access to judicial
   4   proceedings and records in civil cases. In connection with non-dispositive motions,
   5   good cause must be shown to support a filing under seal. See Kamakana v. City and
   6   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
   7   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
   8   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
   9   require good cause showing), and a specific showing of good cause or compelling
  10   reasons with proper evidentiary support and legal justification, must be made with
  11   respect to Protected Material that a party seeks to file under seal. The Parties’ mere
  12   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  13   without the submission of competent evidence by declaration, establishing that the
  14   material sought to be filed under seal qualifies as confidential, privileged, or
  15   otherwise protectable—constitute good cause.
  16         Further, if a Party requests sealing related to a dispositive motion or trial, then
  17   compelling reasons, not only good cause, for the sealing must be shown, and the
  18   relief sought shall be narrowly tailored to serve the specific interest to be protected.
  19   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
  20   each item or type of information, document, or thing sought to be filed or introduced
  21   under seal in connection with a dispositive motion or trial, the party seeking
  22   protection must articulate compelling reasons, supported by specific facts and legal
  23   justification, for the requested sealing order. Again, competent evidence supporting
  24   the application to file documents under seal must be provided by declaration.
  25         Any document that is not confidential, privileged, or otherwise protectable in
  26   its entirety will not be filed under seal if the confidential portions can be redacted.
  27   If documents can be redacted, then a redacted version for public viewing, omitting
  28   only the confidential, privileged, or otherwise protectable portions of the document,
                                                   4
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 5 of 17 Page ID #:2160




   1   shall be filed. Any application that seeks to file documents under seal in their
   2   entirety should include an explanation of why redaction is not feasible.
   3   2.     DEFINITIONS
   4          2.1    Action: this pending federal lawsuit, with a Case Number 2:20-cv-
   5   05985-VAP-GJSx.
   6          2.2    Challenging Party: a Party or Non-Party that challenges the
   7   designation of information or items under this Order.
   8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   9   how it is generated, stored or maintained) or tangible things that qualify for
  10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  11   the Good Cause Statement.
  12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  13   their support staff).
  14          2.5    Designating Party: a Party or Non-Party that designates information or
  15   items that it produces in disclosures or in responses to discovery as
  16   “CONFIDENTIAL.”
  17          2.6    Disclosure or Discovery Material: all items or information, regardless
  18   of the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced or
  20   generated in disclosures or responses to discovery in this matter.
  21          2.7    Expert: a person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  23   an expert witness or as a consultant in this Action.
  24          2.8    House Counsel: attorneys who are employees of a party to this Action.
  25   House Counsel does not include Outside Counsel of Record or any other outside
  26   counsel.
  27          2.9    Non-Party: any natural person, partnership, corporation, association or
  28   other legal entity not named as a Party to this action.
                                                  5
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 6 of 17 Page ID #:2161




   1          2.10 Outside Counsel of Record: attorneys who are not employees of a
   2   party to this Action but are retained to represent or advise a party to this Action and
   3   have appeared in this Action on behalf of that party or are affiliated with a law firm
   4   that has appeared on behalf of that party, and includes support staff.
   5          2.11 Party: any Party to this Action, including all of its officers, directors,
   6   employees, consultants, retained experts, and Outside Counsel of Record (and their
   7   support staffs), as well as any natural person who is named as a Party to this
   8   litigation.
   9          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  10   Discovery Material in this Action.
  11          2.13 Professional Vendors: persons or entities that provide litigation
  12   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  13   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  14   and their employees and subcontractors.
  15          2.14 Protected Material: any Disclosure or Discovery Material that is
  16   designated as “CONFIDENTIAL.”
  17          2.15 Receiving Party: a Party that receives Disclosure or Discovery
  18   Material from a Producing Party.
  19   3.     SCOPE
  20          The protections conferred by this Stipulation and Order cover not only
  21   Protected Material (as defined above), but also (1) any information copied or
  22   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  23   compilations of Protected Material; and (3) any testimony, conversations, or
  24   presentations by Parties or their Counsel that might reveal Protected Material.
  25          Any use of Protected Material at trial shall be governed by the orders of the
  26   trial judge. This Order does not govern the use of Protected Material at trial.
  27   4.     DURATION
  28          FINAL DISPOSITION of the action is defined as the conclusion of any
                                                  6
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 7 of 17 Page ID #:2162




   1   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
   2   has run. Except as set forth below, the terms of this protective order apply through
   3   FINAL DISPOSITION of the action. The Parties may stipulate that they will be
   4   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
   5   but will have to file a separate action for enforcement of the agreement once all
   6   proceedings in this case are complete.
   7         Once a case proceeds to trial, information that was designated as
   8   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
   9   as an exhibit at trial becomes public and will be presumptively available to all
  10   members of the public, including the press, unless compelling reasons supported by
  11   specific factual findings to proceed otherwise are made to the trial judge in advance
  12   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  13   showing for sealing documents produced in discovery from “compelling reasons”
  14   standard when merits-related documents are part of court record). Accordingly, for
  15   such materials, the terms of this protective order do not extend beyond the
  16   commencement of the trial.
  17   5.    DESIGNATING PROTECTED MATERIAL
  18         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  19   Each Party or Non-Party that designates information or items for protection under
  20   this Order must take care to limit any such designation to specific material that
  21   qualifies under the appropriate standards. The Designating Party must designate for
  22   protection only those parts of material, documents, items or oral or written
  23   communications that qualify so that other portions of the material, documents, items
  24   or communications for which protection is not warranted are not swept unjustifiably
  25   within the ambit of this Order.
  26         Mass, indiscriminate or routinized designations are prohibited. Designations
  27   that are shown to be clearly unjustified or that have been made for an improper
  28   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                  7
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 8 of 17 Page ID #:2163




   1   unnecessary expenses and burdens on other Parties) may expose the Designating
   2   Party to sanctions.
   3         If it comes to a Designating Party’s attention that information or items that it
   4   designated for protection do not qualify for protection, that Designating Party must
   5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   6         5.2      Manner and Timing of Designations. Except as otherwise provided in
   7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   9   under this Order must be clearly so designated before the material is disclosed or
  10   produced.
  11         Designation in conformity with this Order requires:
  12               (a) for information in documentary form (e.g., paper or electronic
  13   documents, but excluding transcripts of depositions or other pretrial or trial
  14   proceedings), that the Producing Party affix at a minimum, the legend
  15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  16   contains protected material. If only a portion of the material on a page qualifies for
  17   protection, the Producing Party also must clearly identify the protected portion(s)
  18   (e.g., by making appropriate markings in the margins).
  19         A Party or Non-Party that makes original documents available for inspection
  20   need not designate them for protection until after the inspecting Party has indicated
  21   which documents it would like copied and produced. During the inspection and
  22   before the designation, all of the material made available for inspection shall be
  23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  24   documents it wants copied and produced, the Producing Party must determine which
  25   documents, or portions thereof, qualify for protection under this Order. Then,
  26   before producing the specified documents, the Producing Party must affix the
  27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  28   portion of the material on a page qualifies for protection, the Producing Party also
                                                   8
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 9 of 17 Page ID #:2164




   1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
   2   in the margins).
   3               (b) for testimony given in depositions that the Designating Party identifies
   4   the Disclosure or Discovery Material on the record, no later than 14 calendar days
   5   after the transcript of a deposition is delivered by the court reporter to the
   6   Designating Party all protected testimony. The Designating Party shall identify the
   7   specific portions of the testimony to which protection is sought. Only the portions
   8   of the testimony that are designated for protection within the 14 days from the date
   9   the deposition transcript is received by counsel for the Designating Party shall be
  10   covered by the provisions of this Stipulated Protective Order.
  11               (c) for information produced in some form other than documentary and
  12   for any other tangible items, that the Producing Party affix in a prominent place on
  13   the exterior of the container or containers in which the information is stored the
  14   legend “CONFIDENTIAL.” If only a portion or portions of the information
  15   warrants protection, the Producing Party, to the extent practicable, shall identify the
  16   protected portion(s).
  17         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  18   failure to designate qualified information or items does not, standing alone, waive
  19   the Designating Party’s right to secure protection under this Order for such material.
  20   Upon timely correction of a designation, the Receiving Party must make reasonable
  21   efforts to assure that the material is treated in accordance with the provisions of this
  22   Order.
  23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  24         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
  25   designation of confidentiality at any time that is consistent with the Court’s
  26   Scheduling Order.
  27         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  28   resolution process under Local Rule 37.1 et seq.
                                                   9
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 10 of 17 Page ID #:2165




   1         6.3      The burden of persuasion in any such challenge proceeding shall be on
   2   the Designating Party. Frivolous challenges, and those made for an improper
   3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   4   parties) may expose the Challenging Party to sanctions. Unless the Designating
   5   Party has waived or withdrawn the confidentiality designation, all Parties shall
   6   continue to afford the material in question the level of protection to which it is
   7   entitled under the Producing Party’s designation until the Court rules on the
   8   challenge.
   9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  10         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  11   disclosed or produced by another Party or by a Non-Party in connection with this
  12   Action only for prosecuting, defending or attempting to settle this Action. Such
  13   Protected Material may be disclosed only to the categories of persons and under the
  14   conditions described in this Order. When the Action has been terminated, a
  15   Receiving Party must comply with the provisions of section 13 below (FINAL
  16   DISPOSITION).
  17         Protected Material must be stored and maintained by a Receiving Party at a
  18   location and in a secure manner that ensures that access is limited to the persons
  19   authorized under this Order.
  20         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  21   otherwise ordered by the court or permitted in writing by the Designating Party, a
  22   Receiving Party may disclose any information or item designated
  23   “CONFIDENTIAL” only to:
  24         (a) any Party who is a natural person;
  25               (b) the Receiving Party’s Outside Counsel of Record in this Action, as
  26   well as employees of said Outside Counsel of Record to whom it is reasonably
  27   necessary to disclose the information for this Action;
  28               (c) the officers, directors, and employees (including House Counsel) of
                                                  10
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 11 of 17 Page ID #:2166




   1   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   2            (d) Experts (as defined in this Order) of the Receiving Party to whom
   3   disclosure is reasonably necessary for this Action and who have signed the
   4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   5            (e) the court and its personnel;
   6            (f) court reporters and their staff;
   7            (g) professional jury or trial consultants, mock jurors, and Professional
   8   Vendors to whom disclosure is reasonably necessary for this Action and who have
   9   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  10            (h) the author or recipient of a document containing the information or a
  11   custodian or other person who otherwise possessed or knew the information;
  12            (i) during their depositions, witnesses, and attorneys for witnesses, in the
  13   Action to whom disclosure is reasonably necessary provided: (1) the deposing Party
  14   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  15   not be permitted to keep any confidential information unless they sign the
  16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  17   agreed by the Designating Party or ordered by the court. Pages of transcribed
  18   deposition testimony or exhibits to depositions that reveal Protected Material may
  19   be separately bound by the court reporter and may not be disclosed to anyone except
  20   as permitted under this Stipulated Protective Order; and
  21            (j) any mediator or settlement officer, and their supporting personnel,
  22   mutually agreed upon by any of the Parties engaged in settlement discussions.
  23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  24         IN OTHER LITIGATION
  25         If a Party is served with a subpoena or a court order issued in other litigation
  26   that compels disclosure of any information or items designated in this Action as
  27   “CONFIDENTIAL,” that Party must:
  28            (a) promptly notify in writing the Designating Party. Such notification
                                                   11
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 12 of 17 Page ID #:2167




   1   shall include a copy of the subpoena or court order;
   2             (b) promptly notify in writing the Party who caused the subpoena or order
   3   to issue in the other litigation that some or all of the material covered by the
   4   subpoena or order is subject to this Protective Order. Such notification shall include
   5   a copy of this Stipulated Protective Order; and
   6             (c) cooperate with respect to all reasonable procedures sought to be
   7   pursued by the Designating Party whose Protected Material may be affected.
   8         If the Designating Party timely seeks a protective order, the Party served with
   9   the subpoena or court order shall not produce any information designated in this
  10   action as “CONFIDENTIAL” before a determination by the court from which the
  11   subpoena or order issued, unless the Party has obtained the Designating Party’s
  12   permission. The Designating Party shall bear the burden and expense of seeking
  13   protection in that court of its confidential material and nothing in these provisions
  14   should be construed as authorizing or encouraging a Receiving Party in this Action
  15   to disobey a lawful directive from another court.
  16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  17         PRODUCED IN THIS LITIGATION
  18             (a) The terms of this Order are applicable to information produced by a
  19   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  20   produced by Non-Parties in connection with this litigation is protected by the
  21   remedies and relief provided by this Order. Nothing in these provisions should be
  22   construed as prohibiting a Non-Party from seeking additional protections.
  23             (b) In the event that a Party is required, by a valid discovery request, to
  24   produce a Non-Party’s confidential information in its possession, and the Party is
  25   subject to an agreement with the Non-Party not to produce the Non-Party’s
  26   confidential information, then the Party shall:
  27                (1) promptly notify in writing the Requesting Party and the Non-Party
  28   that some or all of the information requested is subject to a confidentiality
                                                  12
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 13 of 17 Page ID #:2168




   1   agreement with a Non-Party;
   2                (2) promptly provide the Non-Party with a copy of the Stipulated
   3   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   4   specific description of the information requested; and
   5                (3) make the information requested available for inspection by the
   6   Non-Party, if requested.
   7            (c) If the Non-Party fails to seek a protective order from this court within
   8   14 days of receiving the notice and accompanying information, the Receiving Party
   9   may produce the Non-Party’s confidential information responsive to the discovery
  10   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  11   not produce any information in its possession or control that is subject to the
  12   confidentiality agreement with the Non-Party before a determination by the court.
  13   Absent a court order to the contrary, the Non-Party shall bear the burden and
  14   expense of seeking protection in this court of its Protected Material.
  15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  17   Protected Material to any person or in any circumstance not authorized under this
  18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  20   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  21   persons to whom unauthorized disclosures were made of all the terms of this Order,
  22   and (d) request such person or persons to execute the “Acknowledgment and
  23   Agreement to Be Bound” that is attached hereto as Exhibit A.
  24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  25         PROTECTED MATERIAL
  26         When a Producing Party gives notice to Receiving Parties that certain
  27   inadvertently produced material is subject to a claim of privilege or other protection,
  28   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                 13
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 14 of 17 Page ID #:2169




   1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   2   procedure may be established in an e-discovery order that provides for production
   3   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   4   (e), insofar as the Parties reach an agreement on the effect of disclosure of a
   5   communication or information covered by the attorney-client privilege or work
   6   product protection, the Parties may incorporate their agreement in the stipulated
   7   protective order submitted to the court.
   8   12.   MISCELLANEOUS
   9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  10   person to seek its modification by the Court in the future.
  11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  12   Protective Order, no Party waives any right it otherwise would have to object to
  13   disclosing or producing any information or item on any ground not addressed in this
  14   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  15   ground to use in evidence of any of the material covered by this Protective Order.
  16         12.3 Filing Protected Material. A Party that seeks to file under seal any
  17   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  18   may only be filed under seal pursuant to a court order authorizing the sealing of the
  19   specific Protected Material at issue. If a Party’s request to file Protected Material
  20   under seal is denied by the court, then the Receiving Party may file the information
  21   in the public record unless otherwise instructed by the court.
  22   13.   FINAL DISPOSITION
  23         After the final disposition of this Action, as defined in paragraph 4, within 60
  24   days of a written request by the Designating Party, each Receiving Party must return
  25   all Protected Material to the Producing Party or destroy such material. As used in
  26   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  27   summaries, and any other format reproducing or capturing any of the Protected
  28   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                  14
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 15 of 17 Page ID #:2170




   1   Party must submit a written certification to the Producing Party (and, if not the same
   2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   3   (by category, where appropriate) all the Protected Material that was returned or
   4   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   5   abstracts, compilations, summaries or any other format reproducing or capturing any
   6   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   9   reports, attorney work product, and consultant and expert work product, even if such
  10   materials contain Protected Material. Any such archival copies that contain or
  11   constitute Protected Material remain subject to this Protective Order as set forth in
  12   Section 4 (DURATION).
  13   14.   VIOLATION
  14         Any violation of this Order may be punished by appropriate measures
  15   including, without limitation, contempt proceedings and/or monetary sanctions.
  16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  17                            [CONTINUED ON NEXT PAGE]
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 15
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 16 of 17 Page ID #:2171




   1         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Trevor J. Wynn, attest that all
   2   signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
   3   content and have authorized the filing.
   4

   5   DATED: March 24, 2021
   6

   7   /s/ David Clay Washington
       Attorneys for Plaintiffs
   8

   9

  10   DATED: March 24, 2021
  11
       /s/ Trevor J. Wynn______
  12   Attorneys for NIKE Retail Services, Inc.
  13

  14   DATED: March 24, 2021
  15
       /s/ Lisa Reimbold_________
  16   Attorneys for Wendy Magee
  17

  18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  19

  20   DATED: March 25, 2021
  21

  22

  23   _____________________________________
       GAIL J. STANDISH
  24   UNITED STATES MAGISTRATE JUDGE
  25

  26

  27

  28
                                                  16
Case 2:20-cv-05985-VAP-GJS Document 76 Filed 03/25/21 Page 17 of 17 Page ID #:2172




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Joel Stallworth et al v. NIKE Retail Services, Inc., et al.,
   9   Case No. 2:20-cv-05985. I agree to comply with and to be bound by all the terms of
  10   this Stipulated Protective Order and I understand and acknowledge that failure to so
  11   comply could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or item that
  13   is subject to this Stipulated Protective Order to any person or entity except in strict
  14   compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  17
